—Appeal from an order of the Family Court of Warren County (Austin, J.), entered August 17, 1992, which, in a proceeding pursuant to Family Court Act article 4, modified a prior order of child support.
We reject petitioner’s contention that Family Court erred in its decision modifying a previous order of the court concerning child support to be paid by the parties for their two unemancipated children. Petitioner chiefly attacks Family Court’s credibility determination, arguing that respondent should be penalized for alleged willful failures to disclose his income. It is well settled, however, that credibility issues are generally left to the sound discretion of Family Court absent abuse of that discretion. Under the circumstances presented here, we find no reason to disturb Family Court’s determination, especially in light of the fact that the support amounts awarded appear to be fair and consistent with statutory considerations.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.